Citation Nr: 1534764	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bunions.

2.  Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in an August 2015 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Board notes that the Veteran also perfected an appeal with respect to a service connection claim for a back disability.  An April 2015 rating decision granted service connection for advanced multilevel lumbar spine degenerative disc disease with scoliosis.  As the Veteran did not appeal the effective date or disability rating assigned, that issue is no longer on appeal.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

In an August 2015 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to service connection for bunions and bilateral foot fungus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for bunions and for bilateral foot fungus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran submitted a statement dated August 7, 2015 indicating that he was withdrawing his service connection claims for bunions and for bilateral foot fungus.  He stated that he was satisfied with his rating for his lumbar spine.  The Board finds that Veteran has withdrawn his appeal regarding the issues of entitlement to service connection for bunions and bilateral foot fungus, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.

ORDER

The claim for entitlement to service connection for bunions is dismissed without prejudice.

The claim for entitlement to service connection for bilateral foot fungus is dismissed without prejudice.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


